
	
		I
		112th CONGRESS
		2d Session
		H. R. 4327
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Michaud (for
			 himself, Ms. Richardson,
			 Mr. Roe of Tennessee,
			 Mr. Jones,
			 Ms. Hirono,
			 Mr. Jackson of Illinois, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to recognize
		  tinnitus as a mandatory condition for research and treatment by the Department
		  of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tinnitus Research and Treatment Act of
			 2012.
		2.Recognition and
			 treatment of tinnitus at Department of Veterans Affairs Auditory Centers of
			 ExcellenceThe Secretary of
			 Veterans Affairs shall recognize tinnitus as a mandatory condition for research
			 and treatment by the Department of Veterans Affairs Auditory Centers of
			 Excellence.
		3.Research on
			 prevention and treatment of tinnitusThe Secretary of Veterans Affairs shall
			 ensure that research is conducted at Department of Veterans Affairs facilities
			 on the prevention and treatment of tinnitus. Such research shall
			 include—
			(1)an assessment of
			 the efficacy of different tinnitus treatment modalities on different subsets of
			 patients;
			(2)studies on the underlying etiology of
			 tinnitus in veteran populations that occur as a result of different causal
			 factors, including blast-related tinnitus versus other forms of noise-induced
			 tinnitus; and
			(3)a study of the causal effects between
			 hearing loss and tinnitus, including cases in which one or the other condition
			 is present, but not both.
			4.Interdepartmental
			 cooperationThe Secretary of
			 Veterans Affairs shall ensure the cooperation of the Department of Veterans
			 Affairs with the Hearing Center of Excellence established by the Department of
			 Defense to further research on tinnitus.
		
